Exhibit 10.1

 

EQUITRANS, L.P.

TRANSPORTATION SERVICE AGREEMENT

APPLICABLE TO FIRM TRANSPORTATION

SERVICE UNDER RATE SCHEDULE FTS

Contract No.  EQTR16863-757

Dated May 29, 2013

 

This Agreement is entered into by and between Equitrans, L.P. (“Equitrans”) and
EQT ENERGY LLC (“Customer”).

 

1.         Agreement (CHECK ONE)

___ This is a new Agreement.

  X   This Agreement supersedes, terminates, and cancels Contract
No. EQTR16954-761, dated  May 29, 2013. The superseded contract is no longer in
effect.

 

 

2.         Service under this Agreement is provided pursuant to Subpart B or
Subpart G of Part 284, Title 18, of the Code of Federal Regulations. Service
under this Agreement is in all respects subject to and governed by the
applicable Rate Schedule and the General Terms and Conditions of the Equitrans
FERC Gas Tariff (“Tariff”) as they may be modified from time to time, and such
are incorporated by reference. In the event that language of this Agreement or
any Exhibit conflicts with Equitrans’ Tariff, the language of the Tariff will
control.

 

 

3.         Equitrans shall have the unilateral right to file with the Commission
or other appropriate regulatory authority, in accordance with Section 4 of the
Natural Gas Act, changes in Equitrans’ Tariff, including both the level and
design of rates, charges, Retainage Factors and services, and the General Terms
and Conditions.

 

4.         Customer’s Maximum Daily Quantity (“MDQ”) of natural gas transported
under this Agreement shall be the MDQ stated in Exhibit A to this Agreement.  If
service under this Agreement is associated with a firm storage agreement,
Customer’s Base MDQ and Winter MDQ are stated in Alternative Exhibit A.

 

5.         The effective date, term and associated notice and renewal provisions
of this Agreement are stated in Exhibit A to this Agreement.

 

6.         The Receipt and Delivery Points are stated in Exhibit A to this
Agreement.

 

7.         Customer shall pay Equitrans the maximum applicable rate (including
all other applicable charges and Retainage Factors authorized pursuant to Rate
Schedule FTS and the Tariff) for services rendered under this Agreement, unless
Customer and Equitrans execute Optional Exhibit B (Discounted Rate Agreement) or
Optional Exhibit C (Negotiated Rate Agreement).

 

 

Contract #

 

Page1 of 8

 

--------------------------------------------------------------------------------


 

8.         Exhibits are incorporated by reference into this Agreement upon their
execution. Customer and Equitrans may amend any attached Exhibit by mutual
agreement, which amendments shall be reflected in a revised Exhibit, and shall
be incorporated by reference as part of this Agreement.

 

 

 

IN WITNESS WHEREOF, Customer and Equitrans have executed this Agreement by their
duly authorized officers, effective as of the date indicated above.

 

 

 

 

CUSTOMER:

 

EQUITRANS, L.P.:

 

 

 

 

 

 

 

 

 

 

 

 

By

 /s/ Paul Kress

 

 

By

 /s/ M. Elise Hyland

 

 

 

(Date)

 

(Date)

 

 

 

 

 

 

 

 

 

 

 

 

Title

SVP, Capacity Planning Analysis

 

 

Title

Executive Vice President,

 

 

 

 

 

 

Midstream Asset Mgmt & Eng

 

 

 

 

Contract #

 

Page2 of 8

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to the

TRANSPORTATION SERVICE AGREEMENT

between EQUITRANS, L.P.

and

EQT ENERGY LLC,

pursuant to Rate Schedule FTS

Contract No. EQTR16863-757 Dated May 29, 2013

 

This Exhibit A is dated May 29, 2013.

Any previously executed Exhibit A under this Agreement is terminated and is no
longer in effect.

 

1.      Notices and Correspondence shall be sent to:

 

Equitrans, L.P.

 

EQT Plaza

625 Liberty Avenue Ste 1700

Pittsburgh, PA 15222-3111

Attn: Gas Transportation Dept.

Phone: (412) 395-3230

Facsimile: (412) 395-3347

E-mail Address: T&ENotify@eqt.com

 

EQT ENERGY LLC

 

Address:

625 Liberty Avenue Suite 1700

Pittsburgh, PA   15222

 

Representative:   Paul Kress

Phone:   (412) 395-3232

Facsimile:   (412) 395-2675

E-mail Address:  pkress@eqt.com

DUNS:   03-585-8708

Federal Tax I.D. No.:

Other contact information if applicable:

 

2.      Service Under this Agreement is provided on:

___ Mainline System

  X   Sunrise Transmission System

 

3.      Maximum Daily Quantity (MDQ):  115,000  Dth     Effective Date
September 1, 2013

 

 

Contract #

 

Page3 of 8

 

--------------------------------------------------------------------------------


 

4.      Primary Receipt and Delivery Point(s)

 

Primary Receipt Point(s)**

 

Base

 

Winter

Effective

(Meter No. and/or Meter Name)

 

MDQ Allocation

 

MDQ Allocation

Date

24605 - Mobley

 

115,000 dth

 

115,000 dth

September 1, 2013

 

 

 

** Receipt point MDQs do not include quantities required for retainage.

 

 

 

Primary Delivery Point(s)

 

Base

 

Winter

Effective

(Meter No. and/or Meter Name)

 

MDQ Allocation

 

MDQ Allocation

Date

73713 - TETCO Jefferson

 

115, 000 dth

 

115,000 dth

September 1, 2013

 

 

 

 

5.      Effective Date and Term: This Exhibit A is effective 09/01/2013 and
continues in full force and effect through 08/31/2023.*   For agreements twelve
(12) months or longer, Customer and/or Equitrans may terminate the agreement at
the end of the primary term by providing at least six (6) months prior written
notice of such intent to terminate.

 

 

At the expiration of the primary term, this Exhibit A has the following renewal
term

(choose one):

____ no renewal term

____ through _______________ *

____ for a period of _______________ *

_X__ year to year* (subject to termination on six (6) months prior written
notice)

____ month to month (subject to termination by either party upon ___ days
written notice prior to contract expiration)

____ other (described in section 6 below)

 

* In accordance with Section 6.21 of the General Terms and Conditions, a right
of first refusal may apply; any contractual right of first refusal will be set
forth in Section 6 of this Exhibit A.

 

6.      Other Special Provisions:

 

None

 

 

Contract #

 

Page4 of 8

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Customer and Equitrans have executed this Exhibit A by their
duly authorized officers, effective as of the date indicated above.

 

 

 

 

CUSTOMER:

 

EQUITRANS, L.P.:

 

 

 

 

 

 

 

 

 

 

 

 

By

 /s/ Paul Kress

 

 

By

 /s/ M. Elise Hyland

 

 

 

(Date) 

 

(Date)

 

 

 

 

 

 

 

 

 

 

 

 

Title

SVP, Capacity Planning Analysis

 

 

Title

Executive Vice President,

 

 

 

 

 

 

Midstream Asset Mgmt & Eng

 

 

 

 

Contract #

 

Page5 of 8

 

--------------------------------------------------------------------------------


 

OPTIONAL EXHIBIT C

to the

TRANSPORTATION SERVICE AGREEMENT

between EQUITRANS, L.P.

and

EQT ENERGY LLC,

pursuant to Rate Schedule FTS

Contract No. EQTR16863-757 Dated May 29, 2013

 

This Exhibit C is dated May 29, 2013.

Any previously executed Exhibit C under this Agreement is terminated and is no
longer in effect.

 

 

Negotiated Rate Agreement

 

1.  In accordance with Section 6.30 of the General Terms and Conditions of
Equitrans’ Tariff, Equitrans and Customer agree that the following negotiated
rate provisions will apply under the Agreement:

 

 

Monthly Reservation Rate of $10.038 per MDQ

Commodity Rate of $0.00 per Dth received

Authorized Overrun Rate of $0.33 per Dth

Customer shall pay the applicable FERC ACA surcharge.

 

In addition to the rates listed above Customer shall pay a fuel usage, lost and
unaccounted for gas percentage retainage rate to recover actual fuel usage, lost
and unaccounted for gas based on the following calculation.

 

Transporter will retain a percentage of Shipper’s nominated receipts volumes to
recover fuel, lost and unaccounted for gas (“Estimated Retainage Rate”). The
Estimated Retainage Rate will equal the difference between the actual measured
Dths received and the actual measured Dths delivered (excluding gas used for
company use and compressor fuel) for the preceding calendar year divided by
actual annual measured Dth received. The Estimated Retainage Rate will be
updated annually and made effective on April 1st of each year. The initial
Estimated Retainage Rate under this Agreement will be 1.0%. To adjust for
material changes in actual experienced fuel and lost and unaccounted for gas,
Transporter shall have the right to change the Estimated Retainage Rate during
the calendar year by providing Shipper 30 days advanced written notice. Any
changes to the Estimated Retainage Rate will become effective on the first day
of the calendar month following the thirty day advanced written notice.

 

Within 60 days after the end of each calendar quarter, Transporter will
calculate for each month of the quarter actual fuel and lost and unaccounted for
gas rate for Transporter’s combined Mainline and Sunrise Transmission Systems
(“Actual Fuel and LUF Rate”) by taking the difference between monthly actual
measured Dths received and monthly actual measured Dths delivered (excluding gas
used for company use and compressor fuel) and dividing the difference by monthly
actual measured Dth received.  The Estimated Retainage Rate less Actual Fuel and
LUF Rate will be multiplied by Shipper’s monthly nominated volumes during the
preceding calendar quarter to determine the monthly volumes owed to either
Transporter or Shipper (“True-up Volumes”). If the True-up

 

 

Contract #

 

Page6 of 8

 

--------------------------------------------------------------------------------


 

Volumes are negative, gas is due to Transporter, and if the True-up Volumes are
positive, gas is due to Shipper. Equitrans reserves the right to calculate and
include the True-Up Volumes on Shipper’s invoice more frequently than quarterly.

 

Shipper and Transporter agree that payback of the True-up Volumes will take
place over the 60 day period following notice by Transporter to Shipper of the
True-up Volumes as calculated by the above methodology.

 

The retainage rates to recover actual fuel and lost and unaccounted for gas will
only apply to nominations to off-system interstate pipeline interconnects. Any
nominations to other points will be subject to the posted Tariff Retainage Rates
and the Pipeline Safety Cost Rate.

 

Shipper shall also be subject to any FERC mandated surcharges, imposed by FERC
on an industry wide and generally applicable basis to shippers on interstate
pipelines. Transporter shall assess the impact of any such FERC proposed
surcharge on its Shippers and use commercially reasonable efforts to minimize
the application or impact of such surcharge on Transporter’s Shippers, provided
that such efforts by Transporter shall not include any obligation on or risk to
Transporter of cost responsibility for such surcharge.

 

Except as expressly stated herein, Equitrans’ applicable maximum rates and
charges set forth in the Statement of Rates of its Tariff continue to apply.

 

 

2.   Customer acknowledges that it is electing Negotiated Rates as an
alternative to the rates and charges set forth in the Statement of Rates of
Equitrans’ Tariff applicable to Rate Schedule FTS, as revised from time to time.

 

 

3.   This Exhibit C is effective 09/01/2013 and continues in effect through
08/31/2023.

 

 

4.   In the event any provision of this Exhibit C is held to be invalid, illegal
or unenforceable by any court, regulatory agency, or tribunal of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions, terms or conditions shall not in any way be affected or impaired
thereby, and the term, condition, or provision which is held illegal or invalid
shall be deemed modified to conform to such rule of law, but only for the period
of time such order, rule, regulation, or law is in effect.

 

5.   Other Special Provisions:

 

None

 

 

Contract #

 

Page7 of 8

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Customer and Equitrans have executed this Exhibit C by their
duly authorized officers, effective as of the date indicated above.

 

 

 

 

CUSTOMER:

 

EQUITRANS, L.P.:

 

 

 

 

 

 

 

 

 

 

 

 

By

 /s/ Paul Kress

 

 

By

 /s/ M. Elise Hyland

 

 

 

(Date) 

 

(Date)

 

 

 

 

 

 

 

 

 

 

 

 

Title

SVP, Capacity Planning Analysis

 

 

Title

Executive Vice President,

 

 

 

 

 

 

Midstream Asset Mgmt & Eng

 

 

 

 

Contract #

 

Page8 of 8

 

--------------------------------------------------------------------------------